      Case 2:21-cv-00212-WHA-CSC Document 4 Filed 04/27/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

JAQUEES MAURICE BOONE,                      )
#299 919,                                   )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )    CASE NO. 2:21-CV-212-WHA-CSC
                                            )
NICK SCIACITANO, STg., et al.,              )
                                            )
       Defendants.                          )

                                           ORDER

       Plaintiff, an inmate incarcerated at the Limestone Correctional Facility, files this

action under 42 U.S.C. § 1983. He has submitted a Motion for Leave to Proceed In Forma

Pauperis. Doc. 3. Upon review of the motion, the Court finds Plaintiff has not submitted

any information regarding his inmate account.

       Pursuant to the fee provisions of 28 U.S.C. § 1915(b)(1), the Court requires Plaintiff

to submit an inmate account statement reflecting the average monthly balance in his prison

account and the average monthly deposits to his account for the 6-month period

immediately preceding the filing of this Complaint.1 Plaintiff, therefore, shall be granted

additional time to provide the Court with current information regarding his inmate account




1
  In accordance with the provisions of 28 U.S.C. § 1915(b)(1), a prisoner who seeks to proceed in
forma pauperis in a civil action or on appeal is required to pay the full amount of the requisite
filing fee. Thus, this Court must, under the provisions of 28 U.S.C. § 1915(b)(1), “assess and,
when funds exist, collect” the $350.00 filing fee from monies available to Plaintiff, when the
amount in Plaintiff’s account exceeds $10.00.
      Case 2:21-cv-00212-WHA-CSC Document 4 Filed 04/27/21 Page 2 of 2




so the Court may determine whether he should be allowed to proceed in forma pauperis in

this cause of action. Accordingly, it is

       ORDERED that by May 11, 2021, Plaintiff must submit an inmate account

statement reflecting the average monthly balance in his prison account and the average

monthly deposits to his account for the 6-month period immediately preceding the filing

of the Complaint. Plaintiff is cautioned his failure to comply with this Order will result in

a Recommendation by the undersigned that this case be dismissed.

       To aid Plaintiff in complying with this Order, the Clerk is DIRECTED to provide a

copy of this Order to the inmate account clerk at the facility where Plaintiff is detained.

Although a copy of this Order will be provided to the inmate account clerk, Plaintiff is

cautioned it is his responsibility to obtain the necessary financial information from the

inmate account clerk.

       Done, this 27th day of April 2021.



                                     /s/ Charles S. Coody
                                    UNITED STATES MAGISTRATE JUDGE
